Citation Nr: 1709667	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  08-09 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for service-connected chronic right ankle sprain from July 1, 2009.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel






INTRODUCTION

The Veteran has active duty service in the United States Air Force from February 1988 to November 1994, to include service in Operation Desert Shield and Operation Desert Storm.

This matter comes before the Board of Veterans' Appeals (Board) from June 2007 and January 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this issue in June 2015.

The Board recognizes that the Veteran has filed notices of disagreement concerning recent rating decisions issued by the RO.  Such appeals are contained in the VACOLS appeals tracking system as active appeals at the RO.  While the Board is cognizant of the United States Court of Appeals for Veterans Claims (Court) decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NODs and is currently in the process of adjudicating the appeals.  Action by the Board at this time may serve to actually delay the RO's action on those appeals.  As such, no action will be taken by the Board at this time, and the issues presently before the RO will be the subject of a later Board decision, if ultimately necessary.


FINDING OF FACT

The Veteran's chronic right ankle sprain is manifested by marked limitation of motion without ankylosis or instability.


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 20 percent for service-connected chronic right ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 U.S.C.A. § 4 .71a, Diagnostic Code 5271 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in March 2007.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, updated VA medical records were obtained, and the Veteran was given an opportunity to submit private treatment records; an updated VA medical opinion was also obtained.  

In the January 2017 Appellate Brief Presentation the Veteran's representative suggested that the medical license of the provider who offered an August 2016 medical opinion could not be verified.  The Board was able to verify the examiner's up-to-date license in podiatry via a public-facing website - https://app.hpla.doh.dc.gov/Weblookup/Search.aspx (accessed March 21, 2017).  In addition, VA's Appeals Resource Center reviewed the examiner's medical license and verified that the examiner meets the standards to be licensed in the District of Columbia and to serve in her role as a VA Medical Officer.  Documentation to that effect is now in the Veteran's claims file.

Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Here, the Veteran's chronic right ankle sprain has been assigned a 20 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5271 (2016).  In the selection of code numbers assigned to disabilities, for injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2016).  The hyphenated diagnostic code in this case indicates that arthritis due to trauma under Diagnostic Code 5010 was the service-connected disorder, while limitation of ankle motion under Diagnostic Code 5271, was a residual condition.  Id.  Under Diagnostic Code 5271, a 10 percent rating is assigned for moderate limitation of motion, and a 20 percent rating is assigned for marked limitation of motion.  A 20 percent rating is the maximum rating available under Diagnostic Code 5271. 

Normal range of ankle motion is from 20 degrees of upward dorsiflexion to 45 degrees of downward plantar flexion.  38 C.F.R. § 4.71, Plate II. 

The Board observes that the words "moderate" "moderately severe," and "marked," as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

By way of history, the Veteran was granted entitlement to service connection for a chronic right ankle sprain in June 2007, and he was awarded a 10 percent disability rating.  A January 2009 rating decision increased the Veteran's disability rating to 20 percent effective September 10, 2008.  He received a temporary total rating for the right ankle from April 9, 2009, to July 1, 2009.  The June 2015 Board decision granted a 20 percent disability rating for the right ankle from September 2008 to April 2009, meaning that after his period of convalescence ending in July 2009, the Veteran has been in receipt of a 20 percent disability rating.  He has argued that he is entitled to a higher disability rating since July 2009.  To receive this higher disability rating, the evidence must show ankylosis of the ankle in plantar flexion at 30 degrees or more, or in dorsiflexion.   

The Veteran had a lateral ligament reconstruction on the right ankle in April 2009.  Four months after the surgery the Veteran followed up with the treatment provider and at the time he was wearing an ankle brace and was weight bearing as tolerated.  On physical examination the Veteran had a surgical scar on the ankle that was non-tender and there was no evidence of inflammation; he had a full range of motion in the ankle joint.  The Veteran had minimal inversion on the subtalar joint, and there was no instability that could be felt on testing the anterior talotibial ligament.  His gait was normal outside of the brace and he asserted that he was ready to return to work.  The following month when the Veteran returned for treatment he reported having excellent function and minimal pain in the ankle.  Although he reported having a popping sensation posterior to the lateral malleolus, it did not cause him any pain.  His physical examination showed a healed ankle scar with no evidence of tenderness or inflammation.  He had a full range of motion in the ankle and minimal inversion in the subtalar joint.  There was no instability in the anterior talotibial ligament and he was deemed neovascularly intact.  Around this time a private treatment provider submitted a statement indicating that the Veteran had complained of prominent ankle pain since July 2007, but the Board notes that much of this time was prior to the Veteran's surgery.  

In October 2009 the Veteran underwent VA examination in connection with his service-connected plantar fasciitis.  At the time he reported having pain, swelling, fatigability, and weakness in the right foot, mainly in the heel.  The Veteran reported having ankle pain flare-ups weekly that lasted up to two days.  The VA examiner noted that the Veteran had an antalgic gait and tenderness and guarding of movement on examination, with right dorsiflexion zero to 10 degrees and right plantar flexion zero to zero degrees.  There was pain on repetition testing but no decreased functioning.  The VA examiner specifically denied any evidence of joint ankylosis.  

In February 2010 the Veteran reported that his ankle instability symptoms had almost disappeared but that he had popping in the ankle with some pain.  On physical examination he had a full range of motion in the ankle with some tenderness on the superior peroneal retinaculum.  The VA examiner was unable to dislocate or sublux the peroneal tendons on dorsiflexion and eversion.  Three months after this appointment the Veteran asserted that the popping had decreased significantly.  He had mild tenderness and no subluxation of his peroneal tendons on physical examination, and was once again deemed neurovascularly intact.  In a follow-up appointment in December 2010 he had only mild tenderness in the right ankle with mildly positive talar tilt test and a good range of motion in the ankle.  His right ankle x-ray was normal.  

In July 2012 the Veteran underwent VA examination in connection with his ankles.  Although most of the findings pertained to the Veteran's left ankle, the Board notes that the Veteran's right ankle had active movement against some resistance on the muscle strength testing, and that there was no evidence of ankylosis or instability in either ankle.

In December 2015 the Veteran underwent VA examination in connection with his claim pursuant to the Board's June 2015 remand directives.  At the time the Veteran described injuring his right ankle during service and he was diagnosed with a chronic right ankle sprain.  The Veteran reported that he was no longer able to run or play sports due to his ankle pain symptoms, but that he was still able to work as a security guard and police officer.  During his range of motion testing the Veteran's right ankle dorsiflexion was zero to 10 degrees and his plantar flexion was zero to 50 degrees.  There was no evidence of pain with weight bearing, and no evidence of crepitus or functional loss.  There was no change in range of motion on repetition.  He had full strength in the right ankle, and there was no evidence of ankylosis.  The VA examiner performed stability testing, and the anterior drawer and talar tilt testing were negative with no evidence of laxity.  The Veteran reported wearing an ankle brace but denied needing other assistive device for ambulation.  The VA examiner noted that the Veteran had an ankle radiograph that was essentially normal with only some evidence of spurring at the Achilles tendon attachment.  

In August 2016 a VA examiner reviewed the Veteran's claims file, to include medical evidence and lay statements.  She opined that it was less likely than not that the Veteran's right ankle condition related to objective, medically-based, clinical evidence to support progressive instability of the ankle joint and functional changes within the soft tissue moieties surrounding the joint space.  This finding was based on the stability testing that demonstrated post-surgical stability and soft tissue integrity of the lateral ankle joint, normal muscle strength, no atrophy, no clinical evidence of joint degenerative changes, ankylosis or crepitus, and normal dorsiflexion with slight increase in plantar flexion.  She also opined that it was at least as likely as not that the right ankle range of motion, soft tissue and bone moieties were improved with the 2009 surgical intervention and remained consistent in the biomechanical functions, clinical evaluations, and radiographic findings thereafter.  The VA examiner stated that for these reasons, the 2009 surgical intervention is at least as likely as not successful and showed no evidence of failure because the right ankle joint and lateral soft tissue moieties were stable as demonstrated by the testing and medical evidence.  

In reviewing the evidence, the Board finds that the evidence is consistent with a 20 percent disability rating.  The Veteran has a reduced range of motion in the ankle despite ongoing treatment, and while his pain symptoms improved with surgery he still has some functional loss.  Despite previous comments suggesting a failed ankle surgery (made without further explanation in a January 2011 VA examination for traumatic brain injury), the medical evidence, to include an opinion by the August 2016 VA examiner, suggest that the surgery was successful in healing the Veteran's right ankle.  None of the evidence suggests that the Veteran has ankylosis in the right ankle to warrant a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5270.  In addition, there is no evidence of nonunion or malunion of the tibia or fibula with impairment in the knee or ankle (Diagnostic Code 5262); ankylosis of the subastralgar or tarsal joint (Diagnostic Code 5272); malunion of os calcis or astragalus (Diagnostic Code 5273); or astragalectomy (Diagnostic Code 5274).  Thus, a higher or separate evaluation under any of these rating codes is not for consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran does not have a have a diagnosis of osteoarthritis of the ankle, but assuming arguendo, arthritis may be rated under Diagnostic Code 5003.  However, such a rating is only assignable if the limitation of motion is not compensated under the limitation of motion codes.  In this case, the Veteran has been rated based on his limitation of ankle motion under Diagnostic Code 5271.  Consequently, a separate rating for arthritis of the right ankle is prohibited under Diagnostic Code 5003 or 5010.  38 C.F.R. § 4.71a.  The Board reiterates that the current 20 percent rating is the maximum rating available under Diagnostic Code 5271.  As the ankle is the affected area the disability would not be appropriately rated as a foot injury under Diagnostic Code 5284.  38 C.F.R. § 4.71a.  Even if this code was found to be appropriate the Veteran's symptomatology as described above does not rise to a level analogous to severe foot injury as would be necessary for a higher rating under that diagnostic code.  Id.   This disability is at most moderately severe.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As reflected by the above discussion, the preponderance of the evidence is against the claim for a rating in excess of 20 percent for the Veteran's chronic right ankle sprain.  Therefore, the claim for a higher disability rating is denied. 

Other Considerations

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

The Board notes that the schedular criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115. 

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  While the Veteran has complained that he can no longer run or play sports due to his ankle pain; and that he wears an ankle brace; such complaints are contemplated by the rating criteria and provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as these situations arise because of the above factors.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  As such, the Board concludes that referral for extraschedular consideration is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Court, in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

Finally, the Board does not find that this case raises a claim for a total disability evaluation based upon individual unemployability (TDIU).  See Rice v. Shinseki, 
22 Vet. App. 447, 454 (2009).  The evidence of record shows that the Veteran remains employed full-time as a security guard and police officer.  Therefore, a claim for TDIU has not been raised by the record and no action pursuant to Rice is warranted.


ORDER

Entitlement to an increased disability rating in excess of 20 percent for service-connected chronic right ankle sprain from July 1, 2009 is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


